Name: 1999/194/EC: Council Decision of 22 February 1999 concerning the conclusion of a framework Cooperation Agreement between the European Economic Community and the Republics of Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua and Panama
 Type: Decision
 Subject Matter: America;  international affairs;  European construction
 Date Published: 1999-03-12

 12.3.1999 EN Official Journal of the European Communities L 63/38 COUNCIL DECISION of 22 February 1999 concerning the conclusion of a framework Cooperation Agreement between the European Economic Community and the Republics of Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua and Panama (1999/194/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 130y, in conjunction with Article 228(2), first sentence and (3), first paragraph thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community, for the attainment of its aims in the sphere of external economic relations, should approve the framework Cooperation Agreement with the Republics of Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua and Panama, HAS DECIDED AS FOLLOWS: Article 1 The framework Cooperation Agreement between the European Economic Community and the Republics of Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua and Panama is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 37 of the Agreement. Article 3 The Commission of the European Communities, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 33 of the Agreement. Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 22 February 1999. For the Council The President H.-F. von PLOETZ (1) OJ C 77, 18. 3. 1993, p. 30. (2) OJ C 255, 20. 9. 1993, p. 167.